My delegation wishes to add its congratulations to those already tended to Mr. de Pinies on his election as President of the fortieth session of the United Nations General Assembly.
My delegation thinks it fitting that with his long and distinguished service to the international community he should have been chosen to be President of the General Assembly at this crucial moment in the history of the Organization. We look forward to his guidance and my delegation pledges its wholehearted support.
The Government of Barbados also wishes to take this opportunity to commend his predecessor, Mr. Paul Lusaka of the Republic of Zambia, for the skill with which he guided the deliberations of the thirty-ninth session. Our congratulations are tinged with a sense of pride because of the special relationship which exists between him and the people of Barbados.
At this point our thoughts turn to the agony of Mexico. Hardly had the business of this session begun when the people of Mexico suffered a most tragic experience involving substantial loss of life and extensive damage to property. The Government and people of Barbados extend their deepest sympathy to the Government and people of Mexico.
Forty years ago five great States of the world, bruised and chastened by the collective savagery that was the Second World War, drew on the last remnants of human hope to create the organization which we specially honor this year. The
Charter they prescribed called for a new world order, noble in concept, edifying in its reach, "to save succeeding generations from the scourge of war".
Many of us here today represent the first of those succeeding generations to whom this promise was directed. Our verdict could well be influenced by the view that time appears to have stood still; that for today, despite the promise of 1945, this body stands almost neutralized by the events of the past 40 years and that, chastened in our turn, the members of my generation feel considerable diffidence about making promises to those who are to succeed us. Forty years after the Treaty of San Francisco, the scourge of war continues to carry pain and terror to many areas of the world.
However, given the fact that those born at the end of the First World War matured just in time to offer their lives to the Second World War while those born at the end of the Second World War have been able to mature without the experience of a third world war, we might reasonably conclude that the United Nations has achieved much more than its critics are prepared to admit.
In addition this generation has benefited from the eradication or control of several serious diseases as a result of the efforts of the World Health Organization (WHO); from improved education, scientific advances and cultural expansion resulting from the efforts of the United Nations Educational, Scientific and Cultural Organization (UNESCO); from increased yields, better food production and a greater appreciation of nutrition as a result of the work of the Food and Agriculture Organization of the United Nations (FAO); and from a generally improved quality of life as a result of the collective efforts of this Organization and the specialized agencies.
What has not materialized, however, is the co-operation among the great Powers so confidently anticipated by the founding fathers. We ask ourselves: what explains this?
Writing under the darkening clouds of the Second World War, a young American, Thomas Wolfe, had these words to say:
"I think the enemy is here before us... I think we know the forms and faces of the enemy... and in the knowledge that we know him and must eventually conquer him is also our living hope. I think the enemy is single selfishness and compulsive greed."
lit similar vein a famous American cartoonist had one of his characters say, "I have seen the enemy, and he is us".
In the President's inaugural address to this session he struck this very note, reminding us that the crisis of the United Nations is not to be charged to any delinquency in the Organization but rather to the selfishness of Member States.
For all-this, the Organization has had an impressive record over the past 40 years. This anniversary would be a fitting occasion to rededicate ourselves to the noble aims and ideals which motivated the founding of the Organization. Barbados will continue to give strong support to the Organization and to identify with those who see it as the conscience of the world.
One of the most striking developments in world affairs since the end of the Second world War has been the emergence of the mini-State. Their noble precepts
notwithstanding, the founders of our Organization could scarcely have intended that within two decades, of indeed at any time, a country of 200,000 souls would stand beside another of 200 million to pronounce itself itself with equal sovereignty and authority on all matters that most concern us as members of the world's community. This, coupled with the fact that many more States now demand a fair share of the world's resources, constitutes the greatest challenge facing this Organization and the Charter on which it is based.
We who speak for the small States know that the idea of the sovereignty of nations like Barbados has not yet taken firm root in the minds of some of the larger and older members of this body.
By permitting the amplification of our voice to the level of those who would overwhelm us, the united Nations helps to preserve for small States the sovereignty which they have so recently won. As Dag Hammarskjold noted so very perceptively in a statement to this Assembly on 3 October 1960, 25 years ago to the very day, it is the snail States that need the United Nations for their protection.
"In this sense" he continued, "the Organization is first of all their Organization and I deeply believe in the wisdom with which they will be able
to use it and guide it." (A/PV.883, para. 11)
Medical science informs us that on the approach of the fortieth year the human system undergoes certain physiological changes which may sometimes result in erratic behavior. It would appear that the international system is also subject to this form of adjustment.
The Caribbean has learned from harsh experience that multilateral co-operation is vital to the survival of small States. The Government of Barbados is alarmed at what appears to be a growing tendency among some of the most powerful members of the international community to resile from the commitment to multilateralism which is the very foundation upon which the United Nations rests. The signs are many and ominous: hesitancy on the part of some developed States to accede to the Convention on the Law of the Sea despite its potential for enormous benefits not only for small States like those in the Caribbean but indeed for all mankind; the decision of some governments to withdraw from the United Nations Educational, Scientific and Cultural Organization (UNESCO); the failure of the international community to match their stated commitment to the United Nations Development Program (UNDP) with the required level of pledges and contributions; the willingness, or indeed the determination in some quarters, to witness the demise of the United Nations Institute for Training and Research (UNITAR) - an institution that has served and continues to serve small developing countries with credit in the areas of training and research.
a large number of countries, among them my own are persuaded that it is necessary for institutions to adapt to changing times in order to carry out their mandates effectively, and the international community should periodically initiate reviews of all of the multilateral institutions which serve it. It is one thing, however, to undertake an examination and diagnose an illness, but quite another to administer a potion, the result of which is likely to be death.
Then there is the North-South dialog. Discussions and consultations have so far been disappointing. This is due in large measures to the lack of genuine willingness and honest commitment on the part of some governments to find an acceptable approach to redressing the inequities in the international economic system. He can only hope that recent efforts by the richest nations to solve problems among themselves will result in a greater appreciation of our difficulties and the need for a new international economic order.
One of the most striking of the phenomena - or symptoms, if you like - of what I might call the new international malaise is what is known as "graduation". It refers, as members of the Assembly knew, to the process by which countries that have reached a certain point in their development are called upon to shoulder a proportionately greater responsibility for that development.
Nothing would appear to be more reasonable. There is not a country represented in this Organization which would not willingly, indeed joyfully, welcome its own evolution towards self-sustained development.
But the problem is that this "admirable principle" is now being applied according to a set of crude arithmetic formula, invented and applied unilaterally, rather in the manner of the infamous Procrustes, who stretched or broke the limbs of his guests to fit them to the length of his bed. Thus, regardless of the paucity of a country's natural resources, regardless of the fragility of its economy, any country that makes the mistake of managing its affairs with a modicum of prudence is in grave danger of being "graduated".
In practical terms this means that it is excluded from access to most forms of concessional financial aid, even though its total budget may be less than that of a large department in a metropolitan city. It bespeaks an insensitivity to reality that is unworthy of our international fraternity.
But what is perhaps the most important feature of this policy of graduation based on the automatic application of an arbitrary formula is the implied suggestion that whenever a State is seen to rise above the level of its barest minimum it should be repressed and thus discouraged from aspiring to become a donor rather than a recipient.
As has been made clear by many of the speakers who preceded me in this debate, the international community is faced with a major crisis relating to the massive debt which is owed by developing countries to institutions, both public and private, in the developed countries. There is a growing consensus that the very nature of the problem transcends the realm of simple profit-and-loss accounting. The idea of default offends many governments, including my own, despite the role which default has played in the growth of a number of countries now among the world's wealthiest.
It is our fear that should the developed countries not hearken to the pleas of their poorer neighbors, initiatives not hitherto contemplated may be taken by those who become desperate. What some in the developing world may, with good reason, interpret as acts of economic aggress ion could lead to acts of economic retaliation, and to a cycle of behavior which can only place in jeopardy all that we have come to accept as the norms of international conduct.
Developing countries want to earn whatever benefits there are to be derived from the international system. Their primary interest lies in the availability of more open and dependable avenues for trading. They are concerned about the rush by some States to adopt protectionist policies which are counter-productive since they arrest the commercial potential of developing States and must in the end render them more susceptible to the state of dependence from which developed States would profess to deliver them.
The potential of small inland developing countries is circumscribed. It has not been their fortune to have at their disposal the abundance of resources, human and material, with which their larger neighbors have been endowed. These countries, the peculiar nature of their problems notwithstanding, are unable to convince the industrialized world of the need for an appropriate regime. It is difficult, and in some cases perhaps impossible, for such countries to advance when arguments for special consideration in the light of their very special and difficult circumstances continue to be ignored.
This fortieth anniversary also coincides with International Youth Year, now being observed by the United Nations. It is important that the attention of the international community should be redirected to the interests of the world's youth, particularly at a time when for many of them the international traffic in narcotic drugs, and drug abuse, threaten to destroy their future or, at the very least, stunt their development.
Concern for the menace posed by drugs is being expressed in many forums. Already in this session we have heard the anxiety of many representatives. Indeed resolutions 39/141 and 39/143 are evidence of a firm intention on the part of the General Assembly to confront and eradicate the problem of illicit drugs.
The Caricom Secretariat is now in the process of compiling, for use by all regional governments, information with respect to drug trafficking, transshipment, abuse and rehabilitation as it relates to the Caribbean.
The problem of illicit drugs is an international problem and can only be resolved through co-operative effort, particularly in the sharing of information among all members of the international community.
Another serious problem that requires attention is the problem of terrorism.
Small countries like Barbados have perhaps less to fear from terrorists than from mercenaries, for unless they are prepared to support large military establishments they are always exposed to the risk of destabilization by a band of efficient and well-armed mercenaries. However, no responsible member of the international community can fail to view with abhorrence the wanton acts of terrorism which are visited from time to time on innocent by-standers. No comfort should be given either to the terrorist or the mercenary, and the time has certainly come when the nations of this world should act resolutely to eliminate both these scourges.
Four years ago my predecessor, speaking from this podium, called on the Organization "... to end the charade, to close ranks and to move with dispatch to bring the South African Government to its senses, or to its knees ...". (A/36/PV. 11, p. 57)
The racist regime has left no doubt in anyone's mind that it will not come to its senses. Recent events have clearly demonstrated that it is on its way to its knees. Internal unrest and external pressure are now showing what concerted action on the part of the international community could achieve if influential friends and allies of the South African Government would tailor their actions to suit the views that they profess.
Public protestations of abhorrence of apartheid must be matched by concrete action to end the barbarous and brutal methods used to entrench the evil system of apartheid.
My delegation notes with relief the recent actions taken by many democratic countries to show without the shadow of a doubt that it is completely inadmissible to do business as usual with South Africa. My delegation also hopes that those misguided apologists who have defiantly boasted of their determination to launch a quixotic campaign in support of apartheid will not only fall flat on their faces, but in the process arouse such indignation among civilized people everywhere as to lead to the speedy dismantling of the odious system of apartheid.
My delegation expects the struggle against apartheid to receive a significant boost with the adoption at this session of the draft international convention against Apartheid in sports, it is a source of great satisfaction to us that the Ad Hoc Committee has finally been able to complete its mandate and to recommend adoption of the draft convention. The Committee, in which Barbados played a very active role, has worked for many years on this important and difficult undertaking. By dint of hard work, serious consultation and negotiation, and goodwill the draft convention (A/40/36) has emerged, to help the international community tighten the stranglehold on apartheid.
We utterly reject the notion that a man should be considered less than a human being because the color of his skin is black.
And in Namibia, the racist regime of south Africa continues to ignore the will of the international community and to deny the people of that country the right to self-determination. My delegation regards the liberation of Namibia from its South African oppressors as an urgent matter and hopes that no further comfort will be given to the oppressive South African regime by confusing the rights of the Namibian people with extraneous political issues.
As if this were not enough, neighboring countries continue to suffer violations of their territorial integrity at the hands of that hateful regime. Nothing perhaps better demonstrates the need for co-operative effort by the world's powerful nations, as envisaged in the Charter, than the fact that the illegal and racist regime in Pretoria with its mighty war machine need fear no retaliation from the relatively unarmed States within its reach.
The situation in Central America is of obvious concern to Barbados. The Government of Barbados has joined its Caribbean neighbors in reaffirming its support for the Contadora process and once more calls upon all parties concerned to refrain from any action which would undermine this vital initiative, rooted as it is in the principle that the problems of the region should be resolved in a manner conducive to peace and stability in the hemisphere. To this end, the freely exercised co-operation of the countries immediately concerned is indispensable.
As regards the Middle East, the Government of Barbados reiterates its conviction that the question of Palestine is central to this conflict and that lasting peace in the region cannot be established until the inalienable rights of the Palestinian people, including their right to a homeland, are respected. We reaffirm our support for Security Council resolution 242 (1967), which cites as essential to a viable settlement the withdrawal of Israel from occupied territories and recognition of the right of all States to live in peace within secure and recognized boundaries.
My delegation is happy to report that Barbados participates in the Regional Plan for Action for the Integration of Women in the Economic and Social Development of Latin America and the Caribbean and the Plan of Action of the Inter-American Commission of Women. Our participation in the raid-decade Conference in Copenhagen and the end-of-the-decade Conference in Nairobi further demonstrates our commitment to the integration and development of women at the regional and international levels.
On the domestic front, my Government has employed legislative and other measures to ensure that women enjoy the same rights and privileges as men within our society.
We must not forget that this fortieth anniversary coincides with the tenth anniversary of the signing of the Helsinki accords on human rights or that, despite the lofty Helsinki promise, much of the world's population today enjoys no real political rights. The question of human rights is the question of human tolerance and reflects what is too often the consequence of our refusal to compromise. Thousands of men, women and children in every corner of the globe suffer because of their religious or political views, the color of their skin, or even the spelling of their names. Torture, imprisonment and executions without due process are still too prevalent in our world.
We regard it as an essential purpose of this Organization that the world community should be assisted in identifying, establishing and maintaining a universal regime of human rights. It is not an easy task. Among the 159 nations which this body comprises many cultures are to be found, many values, many perceptions of the nature and purpose of man, of society and of government. In its attempt to bring together the diversity that is this universe, the founders of this Organization set themselves and their successors a daunting responsibility, one that can only be accomplished through persistent and painstaking dialog. We cannot afford to tire. We cannot afford to fail.
There is no question but that much that is good has occurred in the world during the past 40 years. In the sciences - in industry and agriculture - in the arts, the human mind has risen to unprecedented heights. He have split the atom) we have created the computer and the satellite; we can plumb the depths of the ocean; we have outstripped the speed of sound; we have put to flight many of the lethal diseases which stalked and shortened the life of man; communications technology makes it possible for virtually every corner of the world to establish contact with another.
Moral excellence has not always been wanting. Mohandas Gandhi and Martin Luther Ring confirmed to us that transcendent quality of the human spirit and its capacity for courageously confronting anything that imperils our welfare.
In our material and spiritual spheres, therefore, we have demonstrated an ability to find the answers and the solutions to problems with which mankind has long been burdened. Yet, despite this knowledge, selfishness and greed continue to poison our lives. Despite the enormous riches of this world, millions are impoverished; despite the abundance of food produced, thousands die daily from hunger.
Billions of dollars are each year committed to the perfecting and storage of weapons for meaningless war, while small countries are bowed down with debts in their efforts to bring their people a modicum of human integrity.
The fact is that, despite our magnificent and commendable achievements, we seem unable to discern the rudimentary fact that we are our brothers' keepers.
We all know that as long as injustice exists there will be no peace. As long as there is an unfair distribution of this world's resources; as long as one race dehumanizes another; as long as innocent men, women and children remain homeless and stateless; as long as one country exploits another; as long as one-half of the world is free and the other shackled, whether it be by hunger, by disease or by terror of arms, there will be no peace. As long as the large and the strong regard the small and the weak with contempt there will be tension in this body and disorder in the world.
Against this gloomy canvass, we feel impelled to paint the words of our esteemed Secretary-General, a man who has devoted untiring energy to the welfare of our Organization. In concluding his report dated 4 September 1985, he exalted us: "Let us above all, on this occasion, look at the United Nations as its founders looked at it, as the practical hope for the future and not merely as the unhappy bearer of the burdens of the past." (A/40/1, p. 16)
